187 Mich. App. 672 (1990)
468 N.W.2d 52
PUROLL
v.
CITY OF MADISON HEIGHTS
Docket No. 116392.
Michigan Court of Appeals.
Decided November 21, 1990.
Approved for publication February 22, 1991, at 9:10 A.M.
Law Offices of Samuel I. Bernstein (by Edmund O. Battersby), for the plaintiff.
Cummings, McClorey, Davis & Acho, P.C. (by Gail P. Massad), for the defendant.
*673 Before: McDONALD, P.J., and HOOD and REILLY, JJ.
PER CURIAM.
Plaintiffs appeal as of right from a circuit court order granting defendant's summary disposition motion on the basis of governmental immunity. The circuit court determined that plaintiff Debra Puroll's claim did not fall within the public-building exception to governmental immunity because the parking lot in which she slipped and fell was not immediately adjacent to the city hall.[1] We affirm.
Plaintiffs rely on Pichette v Manistique Public Schools, 403 Mich 268; 269 NW2d 143 (1978), and Tilford v Wayne Co General Hosp, 403 Mich 293; 269 NW2d 153 (1978), to support their assertion that the parking lot in question falls within the public-building exception to governmental immunity. MCL 691.1406; MSA 3.996(106). However, the scope of this exception has been narrowed considerably in the time since Pichette and Tilford. See Reardon v Dep't of Mental Health, 430 Mich 398; 424 NW2d 248 (1988).
Although Pichette and Tilford were not overruled by Reardon, we do not find these cases controlling because their facts are distinguishable. Rather, we find Merritt v Dep't of Social Services, 184 Mich App 522; 459 NW2d 10 (1990), and Abrams v Schoolcraft Community College, 178 Mich App 668; 444 NW2d 533 (1989), to be applicable and more persuasive. The facts in this case do not support plaintiffs' assertion that the parking lot was "immediately adjacent" to the city hall. Rather, the evidence reveals that direct access to the city hall was possible only from an entrance off the adjoining sidewalk. Because the public-building *674 exception does not extend to parking lots, especially where direct access to the public building is not possible from the lot, Merritt, supra; Abrams, supra, the circuit court properly granted summary disposition for defendant.
Affirmed.
NOTES
[1]  Plaintiff Lavon Puroll brought a derivative claim based on loss of consortium, which was also dismissed.